DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 06/06/2022, concerning Application No. 16/534,542. The amendments to the claims filed on 06/06/2022 are acknowledged. Presently, Claims 1-15 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201821769998.1, filed on 10/30/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “ultrasonic component for emitting ultrasonic waves” in Claim 1; “driving component for driving the ultrasonic component to move to change a direction of the ultrasonic waves” in Claim 1; “heating component for heating the outer casing” in Claim 7; “transmitting component for sending at least the examination information in a wireless manner” in Claim 9; and “forming a protective film on the probe body having been cleaned by a probe protection component” in Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The claim limitation “ultrasonic component for emitting ultrasonic waves” in Claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Page 4, lines 13-17 (as amended in the specification amendment filed 01/14/2022). Therefore, the “ultrasonic component” has been interpreted as corresponding to an ultrasound transducer and equivalents thereof. The limitation “ultrasonic component” also appears in Claims 2, 5, and 13.
The claim limitation “driving component for driving the ultrasonic component to move to change a direction of the ultrasonic waves” in Claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Page 5, lines 13-25 (as amended in the specification amendment filed 01/14/2022). Therefore, the “driving component” has been interpreted as corresponding to an eccentric and motor/rotator, and equivalents thereof. The limitation “driving component” also appears in Claims 2, 5, and 13.
The claim limitation “heating component for heating the outer casing” in Claim 7 has the following corresponding structure described in the original specification that performs the claimed function: Page 8, lines 1-9. Therefore, the “heating component” has been interpreted as corresponding to a heating wire and equivalents thereof.
The claim limitation “transmitting component for sending at least the examination information in a wireless manner” in Claim 9 has the following corresponding structure described in the original specification that performs the claimed function: Page 8, lines 13-25 (as amended in the specification amendment filed 01/14/2022). Therefore, the “transmitting component” has been interpreted as corresponding to a transmission circuit and equivalents thereof.
The claim limitation “forming a protective film on the probe body having been cleaned by a probe protection component” in Claim 15 has the following corresponding structure described in the original specification that performs the claimed function: Page 9, lines 15-30 and Page 10, lines 1-23. Therefore, the “probe protection component” has been interpreted as two rotating wheels and/or a cleaning device comprising a hydraulic sprayer and an ultraviolet light capable of forming a protective film on the probe body, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Goldberg (Reg. No. 44,126) and Andy Rao on 08/23/2022.
The application has been amended as follows (added limitations are underlined and deleted limitations are in double brackets): 
Amend Claim 15:
15. (Currently Amended) The method using an ultrasonic probe assembly according to claim 14, further comprising: 
after the probe body is taken out of the body of the examinee, placing the probe body in [[a]] the cleaning device to clean the probe body, and forming [[a]] the protective film on the probe body having been cleaned by [[a]] the probe protection component.

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1 and 13, the prior art, such as the previously cited combination of Yokoi et al. (US 2003/0181788 A1), Ueno et al. (US Patent 5,377,682), and Kawano (US 2010/0198008 A1), discloses an ultrasonic probe assembly comprising: a handle and a probe body separable from the handle; wherein the handle is configured to control movement of the probe body in a body of an examinee; the probe body comprises an ultrasonic component for emitting ultrasonic waves to the body of the examinee and receiving reflected ultrasonic waves to generate examination information, and a driving component for driving the ultrasonic component to move to change a direction of the ultrasonic waves emitted by the ultrasonic component, wherein the probe body further comprises a first magnetic component; the handle comprises a second magnetic component that cooperates with the first magnetic component, and a repulsive force can be generated between the first magnetic component and the second magnetic component, the probe body separated from the handle can be moved to a portion to be examined by the repulsive force. 
The prior art does not teach or suggest wherein the ultrasonic probe assembly comprises a cleaning device comprising a probe protection component, the probe protection component comprises two rotating wheels axially parallel to each other, each rotating wheel has a groove on a side surface thereof, the two rotating wheels are rotatable relative to each other such that two grooves on the two rotating wheels pairs, an accommodating space formed by the two paired grooves is closed and the probe body is accommodated therein; and wherein, the probe body is placed close to the two rotating wheels paired with each other, and a protective film to be attached is placed between the two rotating wheels and the probe body; in a process of rotating the two rotating wheels till the grooves are paired, the probe body and the protective film are gradually placed in the accommodating space formed by the two paired grooves as the rotation moves, so that the protective film wraps the probe body; respective ends of the two paired grooves contacting with each other at last will seal an opening of the protective film encasing the probe body, so as to form a seamless protective film, in combination with the other claimed elements.
The dependent Claims 2-12 and 14-15 are allowable due to their dependency on the independent Claims 1 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793